Exhibit 12.2 Glimcher Realty Trust Computation of Ratio of Earnings to Fixed Charges and Preferred Dividends (Dollars in Thousands) Years ended December 31, Available Earnings: Income from continuing operations $ (Earnings) loss from equity investees ) ) ) Plus: Fixed charges Amortization of capitalized interest Distributed income of equity investees - - Less: capitalized interest ) Less: preferred dividends ) Available earnings: $ Fixed Charges: Interest expense, excluding amortization of deferred financing costs Amortization of deferred financing costs Interest capitalized Preferred dividends Fixed charges: $ Ratio of earnings to fixed charges and preferred dividends:
